DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in the instant application.


Information Disclosure Statement
The IDS forms received 3/5/2021, 10/19/2021, 10/28/2021, and 1/20/2022 are acknowledged and the references cited therein have been considered.

Claim Objections
Claim 3 objected to because of the following informalities:  There is no space between the word “claim” and the number “2” in line 1 of claim 3.   Appropriate correction of this typographical error is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Independent claim 1 recites a method of making an antibody which has CDR sequences defined by way of SEQ ID number which relies upon what appears to be art standard methods utilizing nucleic acid expression constructs and host cells.  See for example Kipriyanov et al., and note that the novelty is in the actual biological sequences of the anti-FXI antibody rather than the process steps of using a host cell or expression vector.  Indeed, the prior art contains numerous examples of unrelated anti-FXI antibodies and their production using recombinant molecular biotechnology such as US patents 8,568,724, 8,388,959, and 8,236,316.  See also parent application 15/619,620, now US patent 10,676,536 and the restriction requirement therein.  Claim 12 depends directly from independent claim 1 which recites a method for making an antibody using a host cell transfected with a nucleic acid construct encoding an anti-FXI antibody.  Claim 12 recites “the method of claim 1, wherein the thromboembolic disorder or disease is” yet the independent claim does not recite any disease at all.  Further, the independent claim does not recite that the antibody which is made is being administered to a subject.  Given the lack of an administration step, there does not appear to be any way the diseases recited in claim 12 can reasonably be treated.  Thus, it is not clear what artisans are supposed to do based upon the instructions of claim 12 as presently constructed, and therefore artisans would need to engage in additional unpredictable trail and error research in order to determine how the antibodies made by claim 1 are pertinent and applicable to the recited diseases absent an administration step.         

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the thromboembolic disorder or disease" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, claim 12 depends directly from independent claim 1 dose not recite any disease or disorder, thromboembolic or otherwise.  Thus there cannot be appropriate antecedent basis for “the” thromboembolic disorder.  Given that the instant claimed inventions appear to be focused on methods of making antibodies and that therapeutic methods of administration were placed in a separate inventive grouping in the restriction requirement present in parent application 15/619,620 and given that applicant is claiming therapeutic administrations in copending application 16/864,559, cancelation of anything related to therapy or treating diseases in the instant application is strongly suggested.

Claims 1, 2, 4-11 are allowable.
Applicant has claimed methods of making antibodies which have CDRs that are defined by way of reference to SEQ ID numbers.  The antibodies as defined by SEQ ID number are novel and non-obvious in view of the prior art, and the parent application 15/619,620 contains a restriction requirement among antibody products, their methods of making, and their therapeutic administration methods which was not withdrawn prior to allowance of the parent application as 10,676,536 drawn to a specific species of antibody product.  The instant claimed methods of making strongly track the language of the antibody product claimed allowed in the parent application.  Thus, the instant claims are also allowable for the reasons discussed in the parent application.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644